Order entered July 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00790-CV

       ARTHUR BROWN AND/OR ALL OCCUPANTS AND CONSTANCE BROWN,
                              Appellants

                                                V.

               FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-01077-2013

                                            ORDER
        The Court has received a clerk’s record containing documents showing that appellant

Constance Brown has filed a petition for bankruptcy in United States Bankruptcy Court.

Pursuant to 11 U.S.C. § 362, further action in this cause is automatically stayed. See TEX. R.

APP. P. 8.2.

        Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE